Lumpkin, J.

1. It not .appearing that the case was pending in the superior court upon an appeal from any other court, it cannot be determined whether or not the judge erred in overruling a motion to dismiss the case because “the court from which the appeal was entered had no jurisdiction of the same.”
2. The charge requested not being aptly adjusted to the evidence, there was no error in refusing to give the same to the jury.
3. The record discloses no error requiring the granting of a new trial. Judgment affirmed.